PER CURIAM.
Inmate Lamont Clayton Van appeals the district court’s1 dismissal of his 42 U.S.C. § 1983 lawsuit following an evidentiary hearing. Having conducted de novo review of the record, see Johnson v. Cowell Steel Structures, Inc., 991 F.2d 474, 478 (8th Cir.1993), we find no basis for reversal. Accordingly, we affirm. See 8th Cir. R. 47B.

. The Honorable Susan Webber Wright, United States District Judge for the Eastern District of Arkansas, adopting the report and recommendations of the Honorable H. David Young, United States Magistrate Judge for the Eastern District of Arkansas.